UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7608


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD DANIEL CROWDER, a/k/a Maleek Simmons,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-00201-LHT-1)


Submitted:    March 17, 2009                 Decided:   March 20, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Gridley Pruden, TIN, FULTON, WALKER & OWEN, PLLC,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard   Daniel    Crowder          appeals    the    district      court’s

orders   denying     his    motion    for       a    reduction       of   sentence    filed

pursuant to 18 U.S.C. § 3582(c)(2) (2006) and his motion for

reconsideration of that order.               We have reviewed the record and

find the district court did not abuse its discretion in denying

the motions.        See United States v. Goines, 357 F.3d 469, 478

(4th    Cir.    2004)    (motion     under      § 3582(c)      “is        subject    to   the

discretion of the district court”); United States v. Legree, 205

F.3d 724, 727 (4th Cir. 2000).                      Thus, we affirm the district

court’s orders for the reasons stated there.                         See United States

v. Crowder, No. 1:05-cr-00201-LHT-1 (W.D.N.C. May 28 & Aug. 5,

2008).     We dispense with oral argument because the facts and

legal    contentions       are   adequately          presented       in    the    materials

before    the    court    and    argument       would    not     aid      the    decisional

process.

                                                                                    AFFIRMED




                                            2